Name: Regulation (EEC) No 2551/70 of the Council of 15 December 1970 amending Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities , 865 No L 275/2 Official Journal of the European Communities 19.12.70 REGULATION (EEC) No 2551/70 OF THE COUNCIL of 15 December 1970 amending Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products milk and milk products ; whereas the study made of this matter does not yet permit final conclusions to be reached on the conditions of application of Regulation (EEC) No 1059/69 to the products in question ; whereas the said application should be deferred until the conditions for it have been determined; HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Articles 28 , 113 , 227 and 235 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Whereas pursuant to the second sentence of Article 17 (2) of Regulation (EEC) No 1059/69, 1 as last amended by Regulation (EEC) No 2520/69,2 the application of the trade arrangements provided for by that Regulation to caseins , caseinates and other casein derivatives was deferred until 1 January 1971 ; whereas this deferment was necessary in order to assess the effect of aid applied to skimmed milk processed into casein in accordance with Article 11 ( 1 ) of Council Regulation^ (EEC) No 804/683 of 27 June 1968 on the common organisation of the market in The words 'until the Council has determined the provisions for such application' shall be substituted for the words 'until 1 January 1971 ' in the second sentence of Article 17 (2 ) of Regulation (EEC) No 1059/69 . Article 2 This Regulation shall enter into force on 1 January 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1970 . For the Council The President J. ERTL 1 OJ No L 141, 12.6.1969, p . 1 . 2 OJ No L 317, 18.12.1969, p . 1 . 3 OJ No L 148, 28.6.1968, p. 13 .